Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 1 of 14 PageID #: 32




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
LARRY BAA,

                      Plaintiff,                                FIRST     AMENDED
                                                                COMPLAINT AND JURY
                                                                DEMAND

                -against-

THE CITY OF NEW YORK, LYNN DILIETO,
EDWARD SCALI, KEITH DONAHUE,
JACQUELINE GREENE, JOHN DOEs #1-5 in
their individual and official capacities as employees
of the City of New York,


                       Defendants.
------------------------------------------------------------X

       The Plaintiff, LARRY BAA, by his attorney, The Rameau Law Firm, alleges

the following, upon information and belief for this Complaint:

                                     INTRODUCTION

       1.      This is a civil rights action for money damages brought pursuant to

42 U.S.C. §§ 1983 and 1988 against the individual police officers identified

herein and their employer, the City of New York.

                      PARTIES, VENUE AND JURISDICTION

       2.      Plaintiff LARRY BAA is a resident of Queens County in the City and

State of New York and of proper age to commence this lawsuit.

       3.      At all relevant times hereinafter mentioned, defendant police officer

LYNN DILIETO, Tax No. 952687, was employed by the City of New York as a

member of the NYPD. DILIETO is sued in his individual and official capacities.
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 2 of 14 PageID #: 33




      4.      At all relevant times hereinafter mentioned, defendant police officer

Sergeant EDWARD SCALI, Tax No. 931170, was employed by the City of New

York as a member of the NYPD. SCALI is sued in his individual and official

capacities.

      5.      At all relevant times hereinafter mentioned, defendant police officer

KEITH DONOHUE, Tax No. 947740, was employed by the City of New York as a

member of the NYPD. DONOHUE is sued in his individual and official capacities.

      6.      At all relevant times hereinafter mentioned, defendant police officer

JACQUELINE GREENE, Tax No. 917718, was employed by the City of New York

as a member of the NYPD. GREENE is sued in her individual and official

capacities

      7.      At all relevant times hereinafter mentioned, Defendant City of New

York was and is a municipal corporation duly organized and existing under and

by virtue of the laws of the State of New York and acts by and through its

agencies, employees and agents, including, but not limited to, the New York City

Police Department (“NYPD”), and its employees.

      8.      At all relevant times hereinafter mentioned, defendants John Does

#1-5 were individuals employed by the City of New York as members of the NYPD

whose actual and complete identities are not known to plaintiff at this time. The

Doe defendants are sued herein in their individual and official capacities.

      9.      This Court has subject matter jurisdiction over the federal claims

pursuant to 42 U.S.C. §1983.


                                         2
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 3 of 14 PageID #: 34




      10.    Under 28 U.S.C. § 1391(b) and (c) venue is proper in the Eastern

District of New York.




                                      3
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 4 of 14 PageID #: 35




                            FACTUAL ALLEGATIONS

      11.    Plaintiff is an African-American male.

      12.    On or about January 1, 2017, at approximately 2:30 a.m., plaintiff

was at Radisson Hotel located at 135-30 140th Street in the County of Queens,

City and State of New York.

      13.   Defendant officers assaulted plaintiff causing plaintiff to break his

rib among other injuries.

      14.   Plaintiff was then cuffed and transported to a police precinct.

      15.   Plaintiff was in severe pain and asked for medical assistance.

      16.   Plaintiff was denied medical assistance for some time.

      17.   Plaintiff was later transported to Central Booking.

      18.   At Central Booking, plaintiff was arraigned on various charges based

on fabricated claims by one or more defendants.

      19.   Upon his release, Plaintiff sought medical treatment at Jamaica

Hospital where he was diagnosed with a broken rib among other injuries.

      20.   All charges against plaintiff were false and were dismissed and sealed

on October 5, 2017.

      21.    As a result of the Defendants' actions, Plaintiff suffered loss of

liberty, loss of reputation, mental, physical and emotional harm of a permanent

nature.

      22.    At all times during the events described above, the defendant police

officers were engaged in a joint venture. The individual officers assisted each

other in performing the various actions described and lent their physical
                                        4
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 5 of 14 PageID #: 36




presence and support and the authority of their office to each other during said

events.

      23.     At no point in time was it reasonable or necessary to use any force

against the plaintiff, much less the force that was actually used, nor could a

reasonable officer have believed that the use of such force was reasonable or

necessary.

      24.     At all relevant times herein, the defendants were on duty and acting

within the scope of their employment.

      25.     At all relevant times herein, each of the individual defendants

participated directly in the assault on plaintiff and the affirmative efforts to cover

up that assault thereafter.

      26.     The defendants attempted to cover up their use of excessive force

by lying about their actions even though no probable cause existed for plaintiff’s

arrest.

      27.     To the extent that any of the defendants did not participate

personally in this misconduct and assault on plaintiff, each such defendant was

aware of the misconduct, yet failed to take any reasonable steps or make any

reasonable effort to prevent or limit such misconduct from occurring or

continuing.

      28.     Thus, each defendant is responsible for the assault on plaintiff and

the subsequent cover up both for his direct participation in this conduct and his

failure to intervene in his co-defendants’ misconduct.



                                          5
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 6 of 14 PageID #: 37




      29.        In so doing, the individual defendants engaged in a joint venture

and assisted each other in performing the various actions described, and lent

each other their physical presence and support, as well as the authority of their

office during these events.

                           FIRST CLAIM FOR RELIEF
                 §1983 CLAIM AGAINST THE INDIVIDUAL DEFENDANTS

      30.        Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

      31.        The defendants, individually and collectively, used physical force

against plaintiff that was unreasonable and unnecessary, and wholly without

justification.

      32.        The defendants further failed to intervene in each other’s

misconduct, and then affirmatively sought to cover up said misconduct by lying

about the excessive force, the failure to intervene, and the falsified version of the

facts surrounding the arrest of plaintiff.

      33.        To the extent that any one of the individual defendants did not

personally engage in the use of force against plaintiff or the fabrication of

evidence concerning plaintiff’s arrest, or any of the other unconstitutional

conduct alleged herein, he or she witnessed this conduct as it occurred, was

aware that it was occurring or would occur, had an ample opportunity to

intervene to prevent it from occurring or continuing to occur, and failed to do so.

      34.        By so doing, the individual defendants subjected plaintiff to

excessive force and thereby violated, and aided and abetted in the violation of,


                                            6
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 7 of 14 PageID #: 38




plaintiff’s rights under the Fourth and Fourteenth Amendments of the United

States Constitution.

     35.     By reason thereof, the individual defendants have violated 42

U.S.C. §1983 and caused plaintiff to suffer emotional and physical injuries,

mental anguish, and the loss of his constitutional rights.

                     SECOND CLAIM FOR RELIEF
              UNREASONABLE FORCE UNDER 42 U.S.C. § 1983

     36.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     37.     Defendants violated the Fourth and Fourteenth Amendments

because they used unreasonable force on plaintiff.

     38.      As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

     39.     As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                         THIRD CLAIM FOR RELIEF
                    FALSE ARREST UNDER 42 U.S.C. § 1983

     40.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     41.     As a result of defendants’ aforementioned conduct, plaintiff was

subjected to an illegal, improper and false arrest by the defendants and taken

into custody and caused to be falsely imprisoned, detained, confined, incarcerated




                                        7
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 8 of 14 PageID #: 39




and prosecuted by the defendants in criminal proceedings, without any probable

cause, privilege or consent.

      42.     As a result of the foregoing, plaintiff’s liberty was restricted for an

extended period of time, and he was put in fear for his safety, was humiliated and

subjected to handcuffing, and other physical restraints, without probable cause.

                        FOURTH CLAIM FOR RELIEF
              MALICIOUS PROSECUTION UNDER 42 U.S.C. § 1983

      43.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

      44.     Defendants misrepresented and falsified evidence before the District

Attorney.

      45.     Defendants did not make a complete and full statement of facts to

the District Attorney.

      46.     Defendants    withheld exculpatory     evidence from      the District

Attorney.

      47.     Defendants were directly and actively involved in the initiation of

criminal proceedings against plaintiff.

      48.     Defendants lacked probable cause to initiate criminal proceedings

against plaintiff.

      49.     Defendants acted with malice in initiating criminal proceedings

against plaintiff.

      50.     Defendants were directly and actively involved in the continuation of

criminal proceedings against plaintiff.

                                          8
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 9 of 14 PageID #: 40




      51.     Defendants lacked probable cause to continue criminal proceedings

against plaintiff.

      52.     Defendants acted with malice in continuing criminal proceedings

against Plaintiff.

      53.     Defendants misrepresented evidence throughout all phases of the

criminal proceedings.

      54.     As a result of the foregoing, plaintiff sustained, inter alia, loss of

liberty, bodily injuries, emotional distress, embarrassment and humiliation, and

deprivation of his constitutional rights.

      55.     Defendants arrested plaintiff in order to obtain a collateral objective

outside the legitimate ends of the legal process.

      56.     Defendants acted with intent to do harm to plaintiff without excuse

or justification.

      57.     As a result of the foregoing, plaintiff sustained, inter alia, loss of

liberty, bodily injuries, emotional distress, embarrassment and humiliation, and

deprivation of his constitutional rights.

                                   FIFTH RELIEF
                               FAILURE TO INTERVENE

      58.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

      59.     Those defendants that were present but did not actively participate

in the aforementioned unlawful conduct, observed such conduct, had an




                                            9
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 10 of 14 PageID #: 41




opportunity to prevent such conduct, had a duty to intervene and prevent such

conduct and failed to intervene.

     60.        Accordingly, the defendants who failed to intervene violated the

Fourth, Fifth and Fourteenth Amendments.

     61.        As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                    SIXTH CLAIM FOR RELIEF
        DENIAL OF CONSTITUTIONAL RIGHT TO FAIR TRIAL


      62.    Plaintiffs repeat and reallege each and every allegation as if fully set

forth herein.

      63.    The individual defendants created false evidence against Plaintiffs.

      64.    The Individual defendant forwarded false evidence to prosecutors

in the Kings County District Attorney’s office.

      65.    In creating false evidence against Plaintiffs, and in forwarding false

information to prosecutors, the individual defendants violated Plaintiffs’

constitutional right to a fair trial under the Due Process Clause of the Fifth and

Fourteenth Amendments of the United States Constitution.

     66.        As a direct and proximate result of this unlawful conduct, Plaintiffs

sustained the damages hereinbefore alleged.

                           SEVENTH CLAIM FOR RELIEF
                              MUNICIPAL LIABILITY

     67.        Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

                                          10
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 11 of 14 PageID #: 42




     68.      Not only has the municipal defendant effectively ratified such

misconduct by NYPD members generally, the foregoing violations of plaintiff’s

federal constitutional rights and injuries were further directly, foreseeably,

proximately, and substantially caused by conduct, chargeable to the defendant

City of New York, amounting to deliberate indifference to the constitutional rights

of persons, including plaintiff, who are subjected to excessive force and other

misconduct by officers the NYPD know have a demonstrated history of such

misconduct.

     69.      Upon information and belief, the municipal defendant was on notice

prior to January 1, 2017, that the individual defendants had a history of

engaging in misconduct. Notwithstanding such notice, the NYPD failed to take

any meaningful supervisory action or otherwise reasonably respond to the

defendants’ conduct, covered up their further misconduct, and left the

defendants in place to continue their pattern and practice of unconstitutional

behavior.

     70.      Upon information and belief, each of the individual defendants has

also amassed a number of civilian complaints for a variety of misconduct.

     71.      Notwithstanding    the   litany   of   complaints   concerning   the

defendants’ prior misconduct, the City of New York continued to employ the

defendants without any change in their status.

     72.      Moreover, there were, on information and belief, no meaningful

investigations into these complaints, and certainly no attempt whatsoever by the

NYPD or the City of New York to examine the defendants’ general conduct
                                        11
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 12 of 14 PageID #: 43




towards the public. Put differently, the City was aware of this pattern of excessive

force by some or all of the individual defendants, yet, upon information and

belief, made no effort to modify, increase, supplement, or otherwise intensify the

defendants’ supervision, or otherwise ensure that they would not engage in such

blatant misconduct.

     73.     The City of New York’s refusal to impose any discipline, to conduct

any meaningful investigation, or to otherwise express even the slightest scintilla

of concern that the individual defendants were prone to unnecessary and

unjustifiable violence was a clear and unequivocal endorsement of the

defendants’ misconduct that could only be understood as a ratification of this

past misconduct that encouraged the defendants to continue to engage in such

misuses of force.

     74.     Such actions by the City of New York are a reflection of the

municipal defendant’s repeated an untenable abdication of its responsibility to

supervise and discipline its employees, and to otherwise protect the public from

officers the NYPD knows are a threat to the public’s safety and well being, and

evince a complete disregard and deliberate indifference to the rights and welfare

of those with whom these officers, and the defendants in particular, interact.

     75.     These actions further reflect a policy, custom, and practice, or a

ratification through a demonstrated failure to act to curtail such behavior, and

thus the aforesaid policies, procedures, regulations, practices and/or customs

of the municipal defendant were, collectively and individually, a substantial



                                        12
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 13 of 14 PageID #: 44




factor in bringing about the aforesaid constitutional violations by the individual

defendants.

     76.      The City’s abdication of its duty to supervise its police officers, and

its tacit, if not overt, endorsement of excessive force and similar misconduct,

reflects the City’s deliberate indifference to the established risks that such

conduct poses to the public at large.

     77.      The City’s failure to act in the fact of overwhelming evidence that

the defendants were prone to misconduct against civilians is evidence of its

deliberate indifference to the individual defendants’ demonstrated pattern of

behavior, and the very real risk that they would continue to engage in

constitutional violations, such as the assault that they eventually committed

against plaintiff.

     78.      By reason thereof, the municipal defendant has violated 42 U.S.C.

§ 1983 and caused plaintiff to suffer emotional and physical injuries, mental

anguish, and the loss of his constitutional rights.

                                JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38, plaintiff hereby demands a jury trial of all

issues capable of being determined by a jury.

                              PRAYER FOR RELIEF

      WHEREFORE, plaintiff demands judgment against defendants jointly and

severally as follows:



                                         13
Case 1:19-cv-06731-EK-TAM Document 9 Filed 12/27/19 Page 14 of 14 PageID #: 45




             (a)   Actual   and   punitive   damages    against   the   individual

       defendants in an amount to be determined at trial;

             (b)   Actual damages in an amount to be determined at trial against

       the City of New York;

             (c)   Statutory attorney’s fees pursuant to, inter alia, 42 U.S.C. §

       1988 and New York common law, disbursements, and costs of the action;

       and

             (d)   Such other relief as the Court deems just and proper.

DATED:       Brooklyn, New York
             December 27, 2019


                                     ________________________________
                                     Amy Rameau, Esq.

                                     The Rameau Law Firm
                                     16 Court Street, Suite 2504
                                     Brooklyn, New York 11241
                                     Phone: (718) 852-4759
                                     rameaulawny@gmail.com

                                     Attorney for Plaintiff


 TO:         All Defendants
             Corporation Counsel of the City of New York




                                       14
